*275ORDER
The Disciplinary Review Board on November 8, 1996, having filed with the Court its decision concluding that WILLIAM GOLDBERG of HACKENSACK, who was admitted to the bar of this State in 1967, should be reprimanded for violating RPC 1.7, by engaging in a conflict of interest in the representation of clients, and good cause appearing;
It is ORDERED that WILLIAM GOLDBERG is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.